DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving sensor data, predicating appliance type, characterizing usage of a consumable to identify a rate of consumption associated with the appliance type, correlating data to form an amount of consumption, generating data representing a request to replenish inventory and transmitting the request to a merchant, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis

receiving sensor data from a subset of sensors including one or more sensors via one or more data links into a smart speaker computing device configured to implement voice-controlled commands, the smart speaker computing device including one or more of a processor and a memory disposed in a housing; 
predicting a type of appliance or device to which a sensor in the subset of sensors is coupled; 
characterizing usage of the consumable to identify a rate of consumption of a consumable as a function of one or more patterns of usage associated with the type of appliance or device; 
correlating data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption; 
generating data representing a request to replenish an inventory of the consumable based on the amount of consumption; and 
transmitting the data representing the request to replenish the inventory to one or more merchant computing devices

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a subset of sensors”, receiving sensor data”, “generating data representing a request to replenish an inventory of the consumable based on the amount of consumption; and transmitting the data representing the request to replenish the inventory” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “predicting a type of appliance or device… characterizing usage of the consumable to identify a rate of consumption of a consumable as a function of one or more patterns of usage associated with the type of appliance or device… correlating data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption” in the context of this claim encompasses steps which could be performed in the mind. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer 

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional element – “subset of sensors”, “smart speaker computing device”, “one or more processor and a memory disposed in a housing” and “one or more merchant computing devices”. The “subset of sensors”, “smart speaker computing device”, “one or more processor and a memory disposed in a housing” and “one or more merchant computing devices” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“subset of sensors”, 
“smart speaker computing device”, 
“one or more processor and a memory disposed in a housing” and 
“one or more merchant computing devices”.  
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0055, 0063 and 0093 of United States Patent Application Publication No. 2018/0249735 A1 to Espinosa (“Espinosa”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0249735 A1 to Espinosa (“Espinosa”) in view of United States Patent Application Publication No. 2012/0330472 A1 to Boot (“Boot”) and United States Patent Application Publication No. 2019/0087769 A9 to Glasgow et al. (“Glasgow”).
As per claims 1 and 10, the claimed subject matter that is met by Espinosa includes:
a method comprising (Espinosa: Abstract and ¶ 0002): 
receiving sensor data from a subset of sensors including one or more sensors via one or more data links into a smart speaker computing device configured to implement voice-controlled commands, the smart speaker computing device including one or more of a processor and a memory disposed in a housing (Espinosa: ¶¶ 0065, 0101-0105 and 0110-0111 and Fig. 14); 

Espinosa fails to specifically teach 1.) predicting a type of appliance or device to which a sensor in the subset of sensors is coupled; 2.) characterizing usage of the consumable to identify a rate of consumption of a consumable as a function of one or more patterns of usage associated with the type of appliance or device; 3.) correlating data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption; 4.) generating data representing a request to replenish an inventory of the consumable based on the amount of consumption; and 5.) transmitting the data representing the request to replenish the inventory to one or more merchant computing devices. The Examiner provides Boot to teach and disclose claimed features 1 and 2.
The claimed subject matter that is met by Boot includes:
predicting a type of appliance or device to which a sensor in the subset of sensors is coupled (Boot: ¶¶ 0019 and 0023);
characterizing usage of the consumable to identify a rate of consumption of a consumable as a function of one or more patterns of usage associated with the type of appliance or device (Boot: ¶¶ 0019 and 0023); 
Espinosa teaches a system and method for monitoring appliances. Boot teaches a comparable system and method for monitoring appliances that was improved in the same way as the claimed invention. Boot offers the embodiment of predicting a type of appliance or device to which a sensor in the subset of sensors is coupled and characterizing usage of the 
Espinosa and Boot fail to specifically teach 2.) a rate of consumption; 3.) correlating data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption; 4.) generating data representing a request to replenish an inventory of the consumable based on the amount of consumption; and 5.) transmitting the data representing the request to replenish the inventory to one or more merchant computing devices. The Examiner provides Glasgow to teach and disclose claimed features 2 and 5.
The claimed subject matter that is met by Glasgow includes:
characterizing usage of the consumable to identify a rate of consumption of a consumable as a function of one or more patterns of usage associated with the type of appliance or device (Glasgow: ¶¶ 0024, 0046-0057 and claim 5);
correlating data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption (Glasgow: ¶¶ 0024, 0046-0057 and claim 5); 
generating data representing a request to replenish an inventory of the consumable based on the amount of consumption (Glasgow: ¶¶ 0024, 0046-0057 and claim 5); and 

Espinosa and Boot teach systems and methods for monitoring appliances. Glasgow teaches a comparable system and method for monitoring appliances that was improved in the same way as the claimed invention. Glasgow offers the embodiment of a rate of consumption; correlating data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption; generating data representing a request to replenish an inventory of the consumable based on the amount of consumption; and transmitting the data representing the request to replenish the inventory to one or more merchant computing devices. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific steps as disclosed by Glasgow to the systems and methods for monitoring appliances as taught by Espinosa and Boot for the predicted result of improved systems and methods for monitoring appliances. No additional findings are seen to be necessary. 
As per claims 2 and 11, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:
wherein predicting a type of appliance or device comprises: using usage signature data to predict the type of appliance or device, the usage signature data including data representing at least one pattern of the one or more patterns (Boot: ¶¶ 0019 and 0023).
The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.
3 and 12, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:
wherein the usage signature data comprises a usage signature associated with the rate of consumption (Boot: ¶¶ 0019 and 0023).
The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 4 and 13, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:
adjusting an amount representing an inventory of the consumable; and detecting data representing the amount of the inventory of the consumable is associated with a range of threshold values (Glasgow: ¶¶ 0030, 0037, 0047-0056 and 0063).
The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 5 and 14, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:
wherein correlating the data comprises: matching the at least one pattern to a subset of units of consumption to determine the amount of consumption (Glasgow: ¶¶ 0024 and 0063).
The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 6 and 15, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:

The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 7 and 16, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:
wherein receiving the sensor data from the subset of sensors comprises: establishing a data link to a weight monitoring sensor; and receiving the subset of the sensor data that includes data representing one or more units of weight of the consumable (Glasgow: ¶¶ 0024 and 0048).
The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Espinosa, Boot and Glasgow includes:
A system comprising (Espinosa: Abstract): 
a first subset of sensors including one or more power sensors (Glasgow: ¶¶ 0054-0055); 
a second subset of sensors including one or more weight monitoring sensors (Glasgow: ¶¶ 0024 and 0048); and 
a smart speaker computing device including a housing, a radio configured to establish data links to the first and second subsets of sensors, a memory including executable instructions, and a processor configured to: receive sensor data from a subset of sensors 
predict a type of appliance or device to which a sensor in the subset of sensors is coupled (Boot: ¶¶ 0019 and 0023); 
characterize usage of the consumable to identify a rate of consumption of a consumable as a function of one or more patterns of usage associated with the type of appliance or device (Boot: ¶¶ 0019 and 0023 and Glasgow: ¶¶ 0024, 0046-0057 and claim 5); 
correlate data representing the rate of consumption to at least one pattern of usage associated with a subset of the sensor data to form a value representing an amount of consumption (Glasgow: ¶¶ 0024, 0046-0057 and claim 5); 
generate data representing a request to replenish an inventory of the consumable based on the amount of consumption (Espinosa: ¶¶ 0053 and Glasgow: ¶¶ 0024, 0046-0057 and claim 5); and 
transmit the data representing the request to replenish the inventory to one or more merchant computing devices (Glasgow: ¶¶ 0037-0040).
The motivation for combining the teachings of Espinosa, Boot and Glasgow are discussed in the rejection of claims 1 and 10, and are incorporated herein.

Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa in view of Boot and Glasgow as applied in claim 1 and 10, and further in view of United States Patent Application Publication No. 2015/0149298 A1 to Tapley (“Tapley”).
As per claims 8 and 17, Espinosa, Boot and Glasgow fail to specifically teach orientation sensors. The Examiner provides Tapley to teach and disclose this claimed feature.
The claimed subject matter that is met by Tapley includes:
wherein receiving the sensor data from the subset of sensors comprises: establishing a data link to an orientation sensor; and receiving the subset of the sensor data that includes data representing a change in orientation (Tapley: ¶ 0125).
Espinosa, Boot and Glasgow teach systems and methods for monitoring appliances. Tapley teaches a comparable system and method for monitoring appliances that was improved in the same way as the claimed invention. Tapley offers the embodiment of wherein receiving the sensor data from the subset of sensors comprises: establishing a data link to an orientation 
As per claim 20, the claimed subject matter that is met by Espinosa, Boot, Glasgow and Tapley includes:
a third subset of sensors including one or more orientation sensors (Tapley: ¶ 0125).
The motivation for combining the teachings of Espinosa, Boot, Glasgow and Tapley are discussed in the rejection of claims 8 and 17, and are incorporated herein.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa in view of Boot and Glasgow as applied in claim 1 and 10, and further in view of United States Patent Application Publication No. 2002/0161652 A1 to Paullin et al. (“Paullin”).
As per claims 9 and 18, Espinosa, Boot and Glasgow fail to specifically teach characterizing the usage of the consumable to form a characterized value representing a value of weight of the consumable; and correlating data representing the characterized value of the weight of the consumable to units of the consumable determined based on another characterized value for a power usage to form the value representing the amount of consumption. The Examiner provides Paullin to teach and disclose this claimed feature.
The claimed subject matter that is met by Paullin includes:

Espinosa, Boot and Glasgow teach systems and methods for monitoring appliances. Paullin teaches a comparable system and method for monitoring appliances that was improved in the same way as the claimed invention. Paullin offers the embodiment of characterizing the usage of the consumable to form a characterized value representing a value of weight of the consumable; and correlating data representing the characterized value of the weight of the consumable to units of the consumable determined based on another characterized value for a power usage to form the value representing the amount of consumption. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the characterizing and correlating steps as disclosed by Paullin to the systems and methods for monitoring appliances as taught by Espinosa, Boot and Glasgow for the predicted result of improved systems and methods for monitoring appliances. No additional findings are seen to be necessary. 
Conclusion
The Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/             Primary Examiner, Art Unit 3627